Title: To George Washington from Thomas Jefferson, 11 December 1791
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Philadelphia Dec. 11. 1791.

I have given you the trouble of more reading on the subject of Major Lenfant’s letter, than you perhaps intended. I have done it from an apprehension that your mind might not be thoroughly satisfied whether he was not equally justifiable in the demolition of mister Carrol’s house, as in the demolition of trees & other obstacles, which he urges in his own justification. the truth is that without orders he was justifiable in neither: and he certainly never had orders to pull down houses. I am with the most perfect respect & attachment Sir Your most obedt & most humble servt

Th: Jefferson

